DETAILED ACTION
Receipt is acknowledged of applicant’s Preliminary Amendment/Remarks filed 5/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 have been cancelled.  Claims 21-40 are newly added.  Accordingly, claims 21-40 remain pending in the application and are currently under examination.

Information Disclosure Statement
	The IDS’s filed 5/29/2020, 8/9/2021 and 12/9/2021 have been considered.  Signed
 copies are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "further comprising a semi-solid mass of entangled insoluble collagen fibers comprising an aqueous slurry of insoluble collagen fibers" in lines 1-2 of the claim.  Claim 34 depends from claim 21.  Claim 21 recites, “An osteoimplant comprising entangled insoluble collagen fibers”.  The instant specification at [0005] states, “the method includes applying a mechanical force to an aqueous slurry of insoluble collagen fibers to entangle the insoluble collagen fibers so as to form a semi-solid mass of entangled insoluble collagen fibers; and lyophilizing the semi-solid mass of entangled collagen fibers to form the osteoimplant”.  In light of the specification, the claim is indefinite because it is unclear whether the claim is further limiting the entangled insoluble collagen fibers of claim 21 or the semi-solid mass of entangled insoluble collagen fibers is in addition to the entangled insoluble collagen fibers of claim 21. 
Claim 36 recites the limitation, “the semi-solid mass of entangled collagen fibers”.  Claim 36 depends from claim 21.  Claim 21 does not mention “a semi-solid mass of entangled collagen fibers”.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation, “wherein the semi-solid mass further comprises crosslinked insoluble collagen fibers prior to lyophilization”.  Claim 39 depends from claim 36 and, ultimately, claim 21.  Claims 21 and 36 do not mention “lyophilization”.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation, “wherein the lyophilized osteoimplant further comprises a fluid comprising physiologically acceptable water, physiological saline, sodium chloride, dextrose...”.  Lyophilization is a well-known process in which water is removed from a product.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 21, 28, 29, 34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0303744 A1, Oct. 9, 2014, hereafter as “Evans”).
	The instant claims are drawn to an osteoimplant comprising entangled insoluble collagen fibers in an amount of from 75% to 100% by weight based on the total weight of the collagen in the osteoimplant.
Regarding instant claim 21, Evans teaches osteoimplants comprising insoluble collagen fibers that is made by homogenizing a slurry of said insoluble collagen fibers (abstract; [0033], [0087]-[0089] and [0113]).  It is noted that the instant specification describes a homogenized product that was subjected to mechanical force in order to entangle collagen fibers ([0044]).  Thus, in light of this disclosure, one of ordinary skill in the art would reasonably expect the homogenization taught by Evans would necessarily result in entangled insoluble collagen fibers.  Evans also teaches a preferred embodiment involving soluble and insoluble collagen fibers, wherein the ratio of soluble to insoluble fibrous collagen is in the range of about 1:20 to 10:1 ([0087]).  The ratios taught by Evan convert to a range of about 9-95% insoluble fibrous collagen by weight based on the total weight of the collagen which overlap with the claimed 75-100%.  Evans also teaches the incorporation of polymers/polysaccharides including starch, alginate and polyethylene glycol ((0025] and [0081]; Tables 1 and 7) as well as the incorporation of ceramic material in particle form including hydroxyapatite and tricalcium phosphate ((0110]-[0111] and [0125]; claims 14-16).

	MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed range of 75-100% with a reasonable expectation of success because Evans teaches an overlapping insoluble collagen range of about 9-95% and where the claimed ranges overlap with ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.01(I)).  It would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the range of about 9-95% by way of routine optimization with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known to determine where in a disclosed percentage range is the optimum percentages (MPEP 2144.05(II)(A)).
Regarding instant claim 28, Evans further teaches including biologically active agents including cytokines, growth factors, bone morphogenic proteins, anti-inflammatory agents, chemotherapeutic agents, antibiotics ([0080]; Table 2; claim 4).
claim 29, Evans further teaches including calcium phosphates, calcium sulfates, demineralized bone, autologous bone material ([0110]-[0111] and [0156]; Table 4; claim 15).
Regarding instant claim 34, Evans, as discussed above, teaches osteoimplants comprising insoluble collagen fibers that is made by homogenizing a slurry of said insoluble collagen fibers (abstract; [0033], [0087]-[0089] and [0113]).  As stated above, homogenization (a mechanical force) is being interpreted to yield entanglement of said fibers.  Evan also teaches that the osteoimplant is in a semi-solid form such as a paste or a putty (claim 1. Fig. 3).  Evans further teaches lyophilization of said collagen slurry ([0087]-[0089] and [0113]).
 While Evans is silent to an explicit teaching of “an aqueous slurry”, the teaching of lyophilizing the collagen slurry implies that water is removed from said slurry.  Lyophilization is the well-known process of removing water from a product. Thus, Evans implicitly teaches that the slurry contains water or is aqueous.
It is also noted that said claim is deemed a product-by-process claim due to the limitation, “by applying a mechanical force using a grinder or a blender” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  As explained above, the references teach the structural limitations of the claimed osteoimplant including entanglement. Thus, the structural limitations of the claim are met.
Regarding instant claim 37, Evans further teaches pouring the homogenized collagen-based mixture into a mold ([0113]).  Evans also teaches that the implant can be in the form of a putty or a paste ([0128] and [0138]; claim 1).
claim 38, Evans further teaches lyophilization ([0087]-[0089] and [0113]).  It is noted that said claim is deemed a product-by-process claims due to the limitation, “lyophilized” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 39, Evans further teaches crosslinking the collagen mixture ([0087]-[0089] and [0113]).  It is noted that said claim is deemed a product-by-process claims due to the limitation, “prior to lyophilization” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
	Thus, the teachings of Evans render the instant claims prima facie obvious.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0303744 A1, Oct. 9, 2014, hereafter as “Evans”), as applied to claim 21 above, in view of Cook et al. (US 2011/0276147 A1, Nov. 10, 2011, hereafter as “Cook”) and Delgado et al. (“To Cross-Link or Not to Cross-Link? Cross-Linking Associated Foreign Body Response of Collagen-Based Devices”, Tissue Engineering: Part B, Vol. 21, No. 3, Mar. 11, 2015, pp. 298-313; hereinafter as “Delgado”).
The instant invention is described above.
Evans teaches the elements discussed above. Evans also teaches optional crosslinking of the collagen fibers ([0087]-[0089] and [0113]).
claim 22).
Cook teaches an osteoinductive bone graft substitutes comprising about 86-89% of a calcium phosphate particulate material and 11-14% purified fibrillary collagen, the mineral component comprising about 20-60% hydroxyapatite and about 20-60% tricalcium phosphate (abstract; [0027]). Cook further teaches that allergenicity of the collagen is reduced by the purification process ([0016]).
Both Evans and Cook are drawn to implantable bone treating compositions comprising fibrillary collagen, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include purified fibrillary collagen in an amount of 11-14% in the invention of Evans with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Cook teaches purifying the fibrillary collagen effectively reduces allergenicity and said amount is effective in forming an osteoinductive bone graft.
Delgado teaches that the degree in which collagen is cross-linked allows for altering the mechanical properties and degradation rate of a collagen-based implant (abstract; pg. 298, right col., pg. 307, right col.; Table 3).  Delgado teaches that mild collagen crosslinking (crosslinked and non-crosslinked) is recommended where resilience to mechanical loading or resistance to enzymatic degradation are desired (pg. 397; right col.).
All of the references are drawn to collagen-based implants for the purpose of tissue regeneration, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to partially crosslink the purified fibrillary collagen of Evans/Cook with a reasonable expectation of success. One of ordinary skill in the art 
Thus, the combined teachings of Evans and Cook render the instant claim prima facie obvious.

Claims 23-27, 30, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0303744 A1, Oct. 9, 2014, hereafter as “Evans”), as applied to claims 21, 37 and 38 above, in view of McKay et al. (US 2009/0246244 A, Oct. 1, 2009, hereafter as “McKay”).
The instant invention is described above.
Evans teaches the elements discussed above.  Evans also teaches incorporating ceramic materials in the form of particles including the particular ceramic materials, hydroxyapatite and tricalcium phosphate ((0110]-[0111] and [0125]; claims 14-16).
Evans is silent to ceramic granules in an amount from about 0.1% to about 85% by weight (instant claim 23), the ceramic granules comprising biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite in a ratio from about 40:60 to about 95:5 (instant claim 24), the ceramic granules having an average particle diameter in the range of about 0.5 to about 1.6 mm (instant claim 25), and the biphasic calcium phosphate in an amount of from about 1% to about 85% by weight (instant claim 30).

MPEP 2144.05(I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Thus, the claimed ranges are considered prima facie obvious over the teachings of McKay.
Furthermore, both references are drawn to osteoimplants comprising insoluble collagen fibers and ceramic particles, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular ceramic material, biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite in ratios about 50:50 to about 95:5, particle sizes of about 0.4 to 2.0 mm, and in amounts of 70-90%, preferably 75% with a reasonable expectation of success. A skilled artisan would have been motivated to do so because McKay teaches that said biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite having the claimed particle size and ratios, and amounts thereof is an effective material for bone ingrowth.  
While Evans teaches the incorporation of polymers/polysaccharides including starch, alginate and polyethylene glycol ((0025] and [0081]; Tables 1 and 7), Evans is silent to starch or alginate in an amount of about 0.1% to about 12.5% by weight (instant claim 26) and polyethylene glycol in an amount of about 0.01% to about 1.5% by weight (instant claim 27).
McKay teaches the inclusion of polysaccharides including alginate and starch in amounts of about 1% to about 20% ([0006]; claims 6 and 7) and wetting agents including polyethylene 
MPEP 2144.05(I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Thus, the claimed ranges are considered prima facie obvious over the teachings of McKay.
Furthermore, both references are drawn to osteoimplants comprising insoluble collagen fibers and ceramic particles, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the starch or alginate and/or the polyethylene glycol in the claimed amounts with a reasonable expectation of success. If necessary, one of ordinary skill in the art could have further optimized the amounts of the ingredients by way of routine experimentation (MPEP 2144.05).  A skilled artisan would have been motivated to do so because McKay teaches that said amounts of starch or alginate and/or polyethylene glycol are suitable for the intended purpose of implantable tissue-regenerative collagen-based implants (MPEP 2144.07) and it is the normal desire of scientists or artisans to improve upon what is already generally known to determine where in a disclosed set of ranges is the optimum percentages (MPEP 2144.05).  
Regarding instant claim 36, Evans is silent to “a gel comprising the semi-solid mass of entangled collagen fibers, starch or alginate, polyethylene glycol and deionized water”.
McKay teaches an implantable malleable material comprising mineral particles, insoluble collagen fibers, and a gel-forming polysaccharide component(s) for the purpose of bone growth (abstract; [0002]). McKay teaches that the implant material includes an aqueous gel carrier comprising a gel-forming alginate and at least one additional gel-forming agent (e.g., starch) ([0007] and [0019]). Said implant material can further include a wetting agent such as 
Both references are drawn to osteoimplants comprising insoluble collagen fibers and ceramic particles, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing dated of the invention to include “a gel comprising the semi-solid mass of entangled collagen fibers, starch or alginate, polyethylene glycol and deionized water” into Evans with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because the prior art teaches that adding the gel-forming polysaccharide component(s) effectively improves the cohesiveness of a wetted insoluble collagen/soluble collagen/particulate mineral admixture and serves to plasticize the insoluble collagen/mineral particle mixture to improve the flow properties and/or reduce the tackiness of the composition ([0018]).
Regarding instant claim 40, Evans, as discussed above, teaches a moldable implant such as a putty.  However, Evans is silent to a fluid comprising physiologically acceptable water, physiological saline, sodium chloride, dextrose, Lactated Ringer’s solution, phosphate buffer solution, blood, bone marrow aspirate, bone marrow fractions or a combination thereof in an amount sufficient to render the implant moldable.
McKay teaches that a putty composition contains an aqueous liquid, such as water, saline or buffered solution ([0028]).
prima facie obvious to one of ordinary skill in the art before the effective filing dated of the invention to include water, saline or buffered solution in an amount sufficient to render the implant of Evans moldable with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because the prior art teaches that water, saline or buffered solution are suitable liquids incorporated into an osteoimplant in an amount that produces a moldable or putty form (MPEP 2144.07).
Thus, the combined teachings of Evans and McKay render the instant claims prima facie obvious.

Claim 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0303744 A1, Oct. 9, 2014, hereafter as “Evans”), as applied to claims 21 and 34 above, in view of Cook et al. (US 2011/0276147 A1, Nov. 10, 2011, hereafter as “Cook”).
The instant invention is described above.
Evans teaches the elements discussed above. 
Evans is silent to “purified fibrillary collagen” (instant claims 31 and 35) and amounts thereof (about 1% to about 40% by weight) (instant claim 31).
Cook teaches an osteoinductive bone graft substitutes comprising about 86-89% of a calcium phosphate particulate material and 11-14% purified fibrillary collagen, the mineral component comprising about 20-60% hydroxyapatite and about 20-60% tricalcium phosphate (abstract; [0027]). Cook further teaches that allergenicity of the collagen is reduced by the purification process ([0016]).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include purified fibrillary collagen in an amount of 11-14% in the invention of Evans with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Cook teaches purifying the fibrillary collagen effectively reduces allergenicity and said amount is effective in forming an osteoinductive bone graft.
Thus, the combined teachings of Evans and Cook render the instant claims prima facie obvious.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0303744 A1, Oct. 9, 2014, hereafter as “Evans”), as applied to claim 21 above, in view of McKay et al. (US 2009/0246244 A, Oct. 1, 2009, hereafter as “McKay”) and Cook et al. (US 2011/0276147 A1, Nov. 10, 2011, hereafter as “Cook”).
The instant invention is described above.
Evans is silent to an osteoimplant comprising about 12.5% starch or alginate, about 12.5% of insoluble purified fibrillary collagen, about 75% biphasic calcium phosphate and about 1.5% PEG (instant claim 33).  
McKay teaches the inclusion of biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite amounts of 70-90%, preferably 75% for effective bone ingrowth (Example 1; [0008] and [0025]), polysaccharides including alginate and starch in amounts of about 1% to about 20% ([0006]; claims 6 and 7), and wetting agents including polyethylene 
MPEP 2144.05(I) states that where the claimed amounts lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Thus, the claimed amounts are considered prima facie obvious over the teachings of McKay.
Furthermore, Evans and McKay are both drawn to osteoimplants comprising insoluble collagen fibers and ceramic particles, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular ceramic material, biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite in amounts of 70-90%, preferably 75% with a reasonable expectation of success. A skilled artisan would have been motivated to do so because McKay teaches that said biphasic calcium phosphate comprising tricalcium phosphate and hydroxyapatite having the claimed particle size and ratios, and amounts thereof is an effective material for bone ingrowth.  
In Evans, it would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the starch or alginate and/or the polyethylene glycol in the claimed amounts as suggested by McKay with a reasonable expectation of success because McKay teaches that said amounts of starch or alginate and/or polyethylene glycol are suitable for the intended purpose of implantable tissue-regenerative collagen-based implants (MPEP 2144.07). 
Cook teaches an osteoinductive bone graft substitutes comprising about 86-89% of a calcium phosphate particulate material and 11-14% purified fibrillary collagen, the mineral component comprising about 20-60% hydroxyapatite and about 20-60% tricalcium phosphate 
Both Evans and Cook are drawn to implantable bone treating compositions comprising fibrillary collagen, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include purified fibrillary collagen in an amount of 11-14% in the invention of Evans with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Cook teaches purifying the fibrillary collagen effectively reduces allergenicity and said amount is effective in forming an osteoinductive bone graft.
It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further optimize the amounts of the ingredients by way of routine experimentation (MPEP 2144.05).  A skilled artisan would have been motivated to do so and it is the normal desire of scientists or artisans to improve upon what is already generally known to determine where in a disclosed set of ranges is the optimum percentages (MPEP 2144.05).  
The references are also silent to “the osteoimplant has a density of about 0.7 g/cc” (instant claims 32 and 33).
The instant specification describes a particular composition that has a density of 0.70 g/cc ([00117]; Table 1).  Said composition is comparable to the composition claimed in instant claim 32. It is noted that density is a property of the composition itself and “a composition and its properties are inseparable” (MPEP 2112.01).  Thus, a skilled artisan would reasonably expect the same composition of the prior art to possess the same properties including density.  As discussed above, Evans, McKay and Cook suggest the composition of instant claim 32.  Accordingly, a 
Thus, the combined teachings of Evans, McKay and Cook render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617